IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DEBORAH LAWS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4627

WELLS FARGO BANK, N.A.,

      Appellee.

_____________________________/

Opinion filed November 9, 2016.

An appeal from the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Gene D. Brown, Tallahassee, for Appellant.

Kimberly S. Mello and Robert Schneider of Greenberg Traurig, P.A., Tampa.
Michele L. Stocker of Greenberg Traurig, P.A., Ft. Lauderdale, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.